Citation Nr: 1548319	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  15-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an eye disability, and if so, whether service connection is warranted. 

2.  Entitlement to an increased rating for service-connected anxiety reaction, currently rated 50 percent disabling.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from August 1941 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an eye disability on the merits, an increased rating for anxiety reaction, and SMC based on the need for aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A June 1982 rating decision declined to reopen the claim for service connection for a right eye disability; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

2.  A July 1995 rating decision declined to reopen the claim for service connection for a left eye disability; the Veteran did not file a timely substantive appeal following issuance of a statement of the case in December 1995, and no new evidence pertinent to the basis of the denial of the claim was received by VA within the remainder of the appeal period.
 
3.  The additional evidence presented since the rating decisions in June 1982 (regarding the right eye disability) and July 1995 (regarding the left eye disability) provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for an eye disability.


CONCLUSIONS OF LAW
 
1.  The June 1982 rating decision denying service connection for a right eye disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015).

2.  The July 1995 rating decision denying service connection for a left eye disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.302, 20.1103 (2015).
 
3.  New and material evidence has been presented, and the claim for service connection for an eye disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for service connection for an eye disability was denied by the RO in a December 1960 rating decision.  A September 1961 rating decision continued the denial of service connection for defective vision on the basis that an eye disability had not been demonstrated.  He filed a timely appeal to the Board, and the Board denied the claim for service connection for defective vision in a July 1967 Board decision.  The Board found that the Veteran did not have an acquired eye disability which was incurred in or aggravated by active service.  

A December 1971 rating decision confirmed the prior denial of service connection for an eye disability.  He filed a timely appeal to the Board, and the Board denied the claim in September 1972.  The Board found that in the absence of any pertinent eye pathology during service or for 20 years thereafter, it is not reasonable to attribute the current eye conditions to the blast concussion or otherwise to the Veteran's service.

Following a September 1973 attempt to reopen his claim that was denied that month, the Veteran filed to reopen the claim for an eye disability in April 1982.  In a June 1982 rating decision, the RO denied the claim because the evidence was insufficient to change the prior denial.  

The Veteran filed to reopen the claim for a left eye disability in July 1995.  In a July 1995 rating decision, the RO declined to reopen the previously denied claim for      a left eye disability on the basis that no new and material evidence had been submitted.  Although the Veteran appealed that decision, he did not file a substantive appeal following issuance of the statement of the case in December 1995.  

No additional evidence pertinent to the issues was associated with the claims folder within one year of either June 1982 or July 1995 rating decision.  See 38 C.F.R. § 3.156(b)(2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the June 1982 rating decision (regarding the right eye) and the July 1995 decision (regarding the left eye) are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.302, 20.1103 (2015).  

The evidence of record at the time of the 1982 decision included service treatment records (STRs), post service treatment records, and VA examination reports.  The STRs failed to show injury or treatment of the eyes in service, and that his visual acuity was normal 20/20, bilaterally at induction and discharge.  STRs showed,   that following a bomb explosion by Japanese planes to the Veteran's destroyer in October 1942, the Veteran was knocked unconscious for about one-half hour and suffered a blast syndrome of the chest.  A September 1947 VA examination also showed normal vision of 20/20, bilaterally.  A statement from Dr. Larson in October 1966 noted the pupillary response to light was absent in the left eye.  October 1971 hospitalization revealed unequal pupils, irritation in the left eye,   right pupil larger than left, and left pupil reacting sluggishly to light.  A December 1981 statement from the Veteran's private optometrist notes that the Veteran's left pupil defect could conceivably be service related.  

The evidence of record at that time of the 1995 decision included the above evidence, as well as additional post service treatment records. 

In March 2014, the Veteran petitioned to reopen his claim for an eye disability.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Despite the determination reached by the RO, the Board must find new and material evidence to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence received since the prior final denial in June 1982 (regarding the right eye) and July 1995 (regarding the left eye) includes post-service VA treatment records which document right eye cataract surgery in April 2007.  In addition, the record contains diagnoses and treatment for macular degeneration, dry right eye, wet left eye, moderate visual impairment of the right eye, blind in the left eye secondary to wet macular degeneration, disciform scar of the left eye, geographic atrophy, cataract of the left eye, and pseudophakia of the right eye.  

Such evidence is new as it was not previously of record.  Moreover, such evidence demonstrates additional, more serious conditions than previously considered.  The new evidence, when coupled with the Veteran's report of an eye injury during the bombing of his ship by the Japanese during World War II, at least triggers the Secretary's duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. 110.  Accordingly, such evidence is new and material, and the claim is reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for an eye disability is reopened, and to this extent only the appeal is granted.


REMAND

Having reopened the claim for service connection for an eye disability, the Board notes that additional development is necessary before further appellate review on the merits can be accomplished. 

The Veteran claims that his eyes were injured during a bombing by Japanese planes on the Veteran's destroyer in October 1942.  The bombing is corroborated by his STRs, which confirm that he injured his chest and was rendered unconscious due to the bomb explosion.  Post-service, the evidence documents multiple diagnoses of eye disabilities, bilaterally.  

As the Veteran has not been afforded a VA examination that addresses his eye disorders during the course of this appeal, a VA examination is warranted to fairly decide the merits of the claim.  38 C.F.R. § 3.159(c)(4) (2015).

The Veteran also appeals for an increased rating for his service-connected anxiety reaction.  The last examination for this disability occurred in 2012.  As the evidence may not accurately reflect the current level of disability, an additional examination would aid in fully addressing this claim.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the claim of entitlement to SMC based on need for regular aid and attendance of another person or by reason of being housebound       is intertwined with the claims for service connection for an eye disability and for   an increased rating for anxiety reaction.  Accordingly, such issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has  been rendered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records dating since October 2015.  If any requested records are not available, the Veteran should be notified of such. 

2.  After the above development is completed, schedule the Veteran for a VA eye examination to determine the nature of any current eye disability and to obtain an opinion as to whether a current eye disability is related to service.  The examiner must review the electronic claims file in conjunction with the examination.  Any indicated tests should be conducted.  Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a.  Please provide the diagnosis for any eye disability found on examination.  If any of the diagnosed conditions are refractive errors, the examiner should state such. 

b.  For any currently diagnosed eye disorder found on examination or noted during the course of the claim (other than refractive error), is it at least as likely as not (50% probability or greater) that an eye disability arose in service or is otherwise related to service, to include the bomb explosion in October 1942 in which the Veteran was knocked unconscious for about one-half hour and suffered a blast syndrome of the chest?  The examiner should explain his/her reasoning for the opinions reached.

3.  Schedule the Veteran for a VA mental disorders examination to determine the current nature and severity of his service connected anxiety reaction.  The examiner should review the electronic claims file in conjunction with the examination.  All testing deemed necessary should be performed, and all clinical findings should be reported.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


